Citation Nr: 1601009	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to an extraschedular evaluation for the service-connected low back disability.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that continued a 20 percent evaluation for lumbosacral strain.

In June 2012 and September 2014, the Board remanded the claim for further development.  It now returns for further appellate review.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected low back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks.

2.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in a disability analogous to mild incomplete paralysis of the sciatic nerve.

3.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in a disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a low back disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, DC 5237 (2015).

2.  Throughout the appeal, the criteria for a separate 10 percent rating for left lower extremity mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

3.  Throughout the appeal, the criteria for a separate 10 percent rating for right lower extremity mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in April 2005, which was sent prior to the December 2005 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records and lay statements have been obtained.  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claims.  38 U.S.C.A. §5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in April 2005 and August 2012.  This matter was previously before the Board in September 2014, at which time it was remanded for further development.  Pursuant to the Board's September 2014 remand directives, a VA medical examination was conducted in November 2014.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The Board therefore concludes that these examinations are adequate for adjudication purposes.  Additionally, updated VA treatment records were associated with the claims file.  Thus, the Board finds substantial compliance with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

On VA examination in April 2005, the Veteran complained of increased pain in his back and down his left leg due to a May 2005 fall that he treats with prescription medication.  He reported numbness and weakness in his left leg that is exacerbated by prolonged standing, prolonged sitting or any type of activity.  The Veteran used a cane for ambulation.  The examiner noted that the Veteran was in visible distress secondary to pain.  Range of motion testing was not performed due to the Veteran's pain.  Straight leg raise test was positive in the left leg.  

The Veteran underwent a bilateral laminectomy and discectomy for decompression of the cal sac and nerve roots in September 2008.  

The Veteran was afforded a VA examination in August 2012.  He denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 70 degrees with no objective evidence of painful motion and no change after repetition; extension to 25 degrees with pain beginning at 25 degrees and no change after repetition; right and left lateral flexion to 30 degrees with pain beginning at 30 degrees and no change after repetition; and right and left lateral rotation to 30 degrees with pain at 30 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of pain on movement.  The examiner found no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Muscle strength testing, deep tendon reflexes, straight leg raising, and sensory examination were normal.  Although the Veteran reported symptoms of bilateral lower extremity radiculopathy, the examiner found no objective evidence of bilateral lower extremity radiculopathy.  He further reported the regular use of a cane for his back and his left ankle.  The Veteran reported that the back pain impacts his ability to work.  

On VA examination in November 2014, the Veteran reported constant pain that is aggravated by bending, prolonged sitting or standing.  He further reported occasional numbness to his left great toe.  The Veteran denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 60 degrees with pain beginning at 60 degrees and no change after repetition; extension to 20 degrees with pain beginning at 20 degrees and no change after repetition; right and left lateral flexion to 30 degrees with pain beginning at 30 degrees and no change after repetition; and right and left lateral rotation to 30 degrees with pain at 30 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of less movement than normal and pain on movement.  The examiner noted tenderness to palpation of the lumbar paraspinal.  The examiner also noted no guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing, deep tendon reflexes, straight leg raising, and sensory examination were normal.  The Veteran denied using any assistive device as a normal mode of locomotion.  The VA examiner found no IVDS of the spine.  The examiner noted no impact on the Veteran's ability to work.  

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent, is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate Evaluation for Neurological Impairment

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Private treatment records in January 2005 and October 2007 document the Veteran's complaint of back pain with pain radiating down his right leg.  The January 2005 straight leg raising on the right was positive.  The examiner noted give away weakness in his lower extremities.  Straight leg raise test was positive in the left leg on VA examination in April 2005.  A November 2014 VA treatment record documents complaints of intermittent sharp pain in the left leg with movement.  On VA examination in November 2014, the Veteran reported occasional numbness in the left great toe.  A December 2014 VA treatment report documents a negative bilateral straight leg raising test.  The August 2012 and November 2014 VA examiners found no objective evidence of bilateral lower extremity radiculopathy on examination.  Muscle strength, deep tendon reflexes and sensory examination were normal.  

The Board finds that a 10 percent evaluation is warranted for mild radiculopathy of the bilateral lower extremities throughout the appeal.  However, the next higher 20 percent evaluation is not warranted under DC 8520 for radiculopathy of the right and left lower extremity as the Veteran's neurological symptoms were not shown to be moderate in degree, as evidenced by the November 2014 VA examination report.  See 38 C.F.R. § 4.124a.  Similarly, a 40 percent evaluation is not warranted for the left lower extremity since his neurological symptoms are not shown to be moderately severe in degree.  The 60 percent evaluation is not warranted for the bilateral lower extremities as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for the bilateral lower extremities.

Moreover, the evidence of record does not support a separate rating for other associated neurological abnormalities in the form of bladder, bowel, or erectile dysfunction; the Veteran has consistently denied experiencing these issues at his VA spine examinations.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service -connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.


ORDER

An evaluation in excess of 20 percent for a low back disability, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the left lower extremity, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the right lower extremity, is granted.  


REMAND

The Veteran has reported that his service-connected back disability renders him unable to obtain or maintain gainful employment.  Specifically, on VA examination in August 2012, he stated " I can't do anything because of the pain in my back."  A July 2008 VA treatment record indicates that the Veteran was self-employed as a lawn maintenance professional.  Thus, the evidence suggests that he may be unemployable due, at least in part, to his service-connected back disability.  

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  At the present time, the Veteran does not meet the criteria for a grant of TDIU.  Although the Veteran does not meet the schedular requirements for a TDIU, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during the appeal period.  38 C.F.R. § 4.16(b).  In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  As the evidence of record reflects evidence of unemployability, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU.  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Obtain VA treatment records, physically or electronically, since December 2014.  Also, after obtaining the proper authorizations, obtain any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the impact of the Veteran's service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a TDIU examination to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should opine as follows: 

(a)  Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b)  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communication, concentration, sitting, standing, walking, lifting, grasping carrying, pushing, and pulling.

5.  Consider whether to refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) and entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


